 Case: 4:20-cv-00809-JAR Doc. #: 22 Filed: 12/01/20 Page: 1 of 2 PageID #: 451




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBERT 0. DINKINS,                                )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )            No. 4:20-cv-00809-JAR
                                                  )
STA TE OF MO, et al. ,                            )
                                                  )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on a document filed by plaintiff Robert 0. Dinkins

titled "Motion of Deliberately Mishandling Documents, Failing to Send Me Complete Copy of

Original Lawsuit of Over a Hundred Pages Causing Cover Up and Dismissal." (Docket No. 21).

       The motion is confusing and does not appear to seek any specific relief. However, as far as

the Court can tell, plaintiff is alleging that he sent over a hundred documents to the United States

Court of Appeals for the Eighth Circuit. Plaintiff claims it is clear he sent these documents, because

the envelope containing them had twenty stamps on it. He has attached a photocopy of the

envelope, addressed to the Court of Appeals, to his motion. (Docket No. 21 at 6). Plaintiff appears

to be upset that in response, he received a letter from the Court of Appeals containing only eight

pages. Attached to the motion is a copy of the letter. (Docket No. 21 at 5). The letter advises the

Clerk of Court for the United States District Court for the Eastern District of Missouri that plaintiff

had attempted to file "a possible second notice of appeal" in the Court of Appeals, when it should

have been filed in this Court. Plaintiff suggests that this action amounts to "tampering with mail"

and a " general cover up."
 Case: 4:20-cv-00809-JAR Doc. #: 22 Filed: 12/01/20 Page: 2 of 2 PageID #: 452




       Having reviewed the motion, the Court finds that it is without merit. As plaintiff notes, he

attempted to file numerous documents in the Court of Appeals. The Court of Appeals sent those

documents to this Court to be filed, as stated in the letter. The documents were filed in this case as

a second notice of appeal, in accordance with plaintiffs own caption. (Docket No. 20). There is

no evidence of tampering or a cover up. Therefore, the motion will be denied.

       According! y,

       IT IS HEREBY ORDERED that plaintiffs "Motion of Deliberately Mishandling

Documents, Failing to Send Me Complete Copy of Original Lawsuit of Over a Hundred Pages

Causing Cover Up and Dismissal" (Docket No. 21) is DENIED.

       IT IS FURTHER ORDERED that an appeal from the denial of this motion would not be

taken in good faith.

       Dated this 1st day of December 2020.




                                                   UNITED STATES DISTRICT JUDGE




                                                  2
